 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN PELLETIER,                          )     CASE NO. EDCV 19-945-PA (AGR)
                                              )
12                            Plaintiff,      )
                                              )     ORDER TO SHOW CAUSE WHY
13               vs.                          )     THIS CASE SHOULD NOT BE
                                              )     DISMISSED WITHOUT PREJUDICE
14   ANDREW SAUL, Commissioner of             )     FOR FAILURE TO PROSECUTE
     Social Security Administration,          )
15                                            )
                              Defendant.      )
16                                            )
17
18         Pursuant to this court’s Order Re: Further Proceedings dated May 30, 2019,
19   Plaintiff’s motion for summary judgment, and points and authorities in support of the
20   relief requested, was to be filed and served no later than 30 days after the Answer and
21   Certified Administrative Record were filed. (Dkt. No. 5 at 2.) The Answer and
22   Certified Administrative Record were filed on September 19, 2019. (Dkt. Nos. 8-9.)
23   Accordingly, Plaintiff’s motion for summary judgment should have been filed and
24   served 30 days later on October 21, 2019.
25         To date, Plaintiff has not filed a motion for summary judgment or requested an
26   extension of time. Accordingly, no later than December 9, 2019, Plaintiff is ordered
27   to show cause why this case should not be dismissed for failure to prosecute and to
28   abide by court orders. Filing of Plaintiff’s motion for summary judgment on or before
 1   December 9, 2019, shall be deemed compliance with this Order to Show Cause.
 2         If Plaintiff does not file a motion for summary judgment or timely respond to this
 3   order to show cause on or before December 9, 2019, this court will recommend
 4   dismissal without prejudice for failure to prosecute and/or failure to follow court orders.
 5
 6
 7   DATED: November 8, 2019
                                                    ALICIA G. ROSENBERG
 8                                           UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
